Opinion issued October 20, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00211-CV
———————————
TERESA J. BUDZYN, Appellant
V.
CITIBANK (SOUTH DAKOTA),
N.A., Appellee

 

 
On Appeal from the County Civil Court at
Law No. 3 
Harris County, Texas

Trial Court Cause No. 834504
 

MEMORANDUM OPINION
We dismiss this appeal for want of
prosecution.  On May 19, 2010, we abated
this case because appellant, who was a defendant in the trial court, filed a
suggestion of bankruptcy.  On June 27,
2011, we advised the parties that the Court had learned from the bankruptcy
court’s information service that the bankruptcy case was ordered closed on May
18, 2010 and that, unless a party to the appeal filed a motion to retain by July
18, 2011, the appeal would be reinstated and dismissed for want of
prosecution.  A motion to retain has not
been filed.
Accordingly, we reinstate the appeal
on our active docket, and we dismiss
the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.